                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

                      CRIMINAL MINUTES - INITIAL APPEARANCE - RULE 5
                              (Complaint/Indictment/Other District)

Case No.: 7:21-MJ-5                                             Date: 1/13/2021

Defendant(s):                                                   Counsel:
1-Thomas Robertson, custody                                     not represented
2-Jacob Fracker, custody                                        Randy Cargill FPD


PRESENT:          Presiding Judge:        Robert S. Ballou        TIME IN COURT: 33 min
                  Deputy Clerk:           K. Brown
                  Court Reporter:         K. Brown/ZOOMGOV
                  AUSA:                   Dan Bubar
                  USPO:                   Lollie Burns/Andrew Ridgway
                  Case Agent:             Charles Jarboe, FBI


         Defendant arrested on warrant from United States District Court for the District of Columbia.

RIGHTS:
     Defendant advised of charges and nature of proceedings and provision of Rule 20.
     Defendant advised of right to retain counsel or to request that counsel be appointed.
     Defendant advised of right to preliminary exam.
     Defendant advised of right to identity hearing.
     Defendant advised of right to a bond/detention hearing.

COUNSEL:
     Defendant Fracker present with counsel. FPD appointed for today’s purposes, however defendant will see to retain
     for further proceedings.
     Defendant Robertson present without counsel and in process of retaining counsel.

IDENTITY:
      Identity hearing waived.*

PRELIMINARY HEARING:
      Defendant requests preliminary hearing in prosecuting district.*

RELEASE/DETENTION:
     Government does not oppose bond. Bond set at $15K Unsecured. See conditions below.
     Conditions of Release/Bond to enter for reasons as follows:

In addition to the standard conditions of release, the following special conditions of release are imposed:

         The defendant shall avoid contact outside the presence of his/her counsel with any alleged victims or potential
         witnesses regarding his/her case.
         The defendant shall report as directed by the probation officer, and shall promptly report any personal status changes
         to the probation officer: this shall include immediately reporting any contact by law enforcement officers regarding a
         criminal investigation or any additional criminal charges placed against the defendant; the defendant shall continue to
         reside at his/her current residence, and shall not change residences without first obtaining permission from the
         probation officer.
        The defendant shall abstain from the excessive use of alcohol or any use or possession of any controlled substances
        unless prescribed by a licensed treating physician for a legitimate medical purpose.
        The defendant shall not possess a firearm or other dangerous weapon and shall reside in a residence free of such.
        The defendant shall not travel outside the Western District of Virginia without first obtaining permission from the
        probation officer. But may travel to the District of DC for all court matters and attorney appointments.
        The defendant shall submit to warrantless search and seizure of his/her person and property as directed by the
        probation officer for the purpose of determining if he/she is in compliance with his/her conditions of pretrial release.
        The defendant shall surrender his/her passport to the Probation Office to be held pending further order of the court;
        the defendant shall not apply to obtain a passport.

Additional Information:
4:49
Parties present. Mr. Robertson is not represented today. Mr. Fracker is present with FPD. All parties present on screen.
Court explains to defendants their right to an in person hearing. Both defendants waive that right and consent to proceed by
         video conference.
Defendants both advise that they will retain counsel going forward with their cases in DC.
Government does not seek detention.
Deft Fracker would like to have all hearings heard in DC court. No issues with identity. Court shares Rule 5 Waiver on screen
         and explains content. Deft and his attorney give permission for the Court to sign this waiver on their behalf.
Deft Robertson would like to have all hearings heard in DC Court as well. Court shares Rule 5 waiver, and deft gives Court
         permission to sign on his behalf.
USA reports that their next appearance will be by video as well, 3 business days out at 1pm. Set for Tuesday, January 19,
         2021 at 1:00pm. Court leaves Mr. Cargill as Mr. Fracker’s attorney for now.
Government requests GPS monitoring, stay away order from DC, and any other standard terms. Response from defendant
         Fracker’s counsel. Deft. Robertson response.
Court addresses defendants. Unsecured bonds. $15,000. Reside at homes. No firearms. Relocate firearms in homes by COB
         on Friday. Travel restricted to WDVA. May travel to DoDC only for court and meeting with attys. Deft not allowed
         to engage in any public assembly until this matter concludes. That includes anything like this in any state. Turn in
         passport- Robertson, by end of this week. Cooperate with USPO. Report contact with LEO’s. NO excessive
         alcohol. Warrantless search and seizure.
Mr. Robertson to provide his contact information to clerk. Probation will be in contact with each defendant tomorrow.
Defendants released on bond.
Adjourned.
5:22
